NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ARTHUR RAKOWITZ,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee.

2012-5038 ~

Appeal from the United States Court of Federal
Claims in case n0. 11-CV-391, Judge Christine O.C.
Miller.

ON MOTION

ORDER

Arthur Rakowitz submits a "motion for leave to file
protective order.” The United States opposes.

The United States Court of Federal Claims issued a
protective order in this matter on Septernber 20, 2011.
Ordinarily, this court’s review is limited to the record
before the Court of Federal Claims. See Fed. R. App. P.

RAKOWITZ V. US 2

10(a). If any materials filed below were subject to the
Court of Federal Claim’s protective order, this court’s
rules provide that parties must file both a confidential
and non-confidential set of briefs and appendices, which
are not made available to the public. See Fed. Cir. R.
28(d) and 30(h). To the extent that Rakowitz argues that
an additional protective order is required, that motion is
denied.

Accordingly,
IT Is ORDERED THAT:

The motion is denied.

FoR THE CoURT
MAY 0 1 2012 /s/ Jan Horbaly
Date Jan Horbaly '
Clerk

cc: Arthur Rakowitz
Barbara Thomas, Esq.

s19

FILED
u.s. count 01= AFPEALS son
me FEDEHAL cincurr

MAY U 7 2012

JAN HURBALY
CLERK